 

Case 8:21-cv-00244-KKM-TGW Docurptent1-1 Filed 01/21/21 Page 1 of 3 PagelD 7

  

>>>>>>>AANMR FILE #20MC50006-37 USSEC Tracer Flag
OFFICIAL NATIVE SOVEREIGN NATION IDENTIFICATION: MANDATORY ACCEPTANCE:USC
TITLE 28 sec.1746: DECLARATION OF RIGHTS RESERVED, SUBJ:EL PHAROAH EL AMER

NOTICE OF IMMUNITY AND ESTOPPEL PURSUANT TO ACTION IN UNITED STATES COURT
precluding all actions by inferior courts and Law Enforcement agencies, et al. ALL violations
of estoppel pursued at $300,000.00 USD per violation + per day until cured,

TO: STATE OF FLORIDA, PINELLAS COUNTY PROBATE COURT, THE PINELLAS COUNTY PROSECUTOR; ALL
FEDERAL, STATE, COUNTY, LOCAL, MUNICIPAL, AND CORPORATE LAW ENFORCEMENT AND BAIL AGENCIES, ET
AL: by Certified USPS Mail # , UCC filing, and Public Posting. Personal Notice
pursuant to Treaty series 244-1 & 2 Article 1-25 (simple declaration of invoked protection) is also applicable.

NQTICE: YOU ARE PRECLUDED FROM ALL ACTIONS against Supreme Divine Minister Justice Thawkso Holy Newton
El 1/ and ALL Members of his Noble Religious Society M.S.T. of A. Grand Major Temple Il/Aulcoarah Private Society of
Mu’urs & Moors en Al Morocco/Al Maurikanos/Americas Royal Temple #1, or his Life, liberty and properties BY
UNITED STATES SUPREME COURT CASE RULING 13-01313-FCH WASH DC in favor of Cherokee Freedmen
Descendants (2017), UNITED STATES EASTERN DISTRICT OF MICHIGAN FEDERAL CASE 3:20-mc-50006, and
MICHIGAN DEPARTMENT OF STATE UCC LIEN #20181228000001-3; in support.

DEY OF BEARTH: 11-RAMADAM-1403 M.C.Y., 06-22-1983 {C.C.¥.]: HT: 5°8: WT: 180: EYES: BRO: HR: BRW [3J-A7 POM]
1902 TEXAS PARKWAY, PRIVATE UNIT 1431, MISSOURI CITY, TEXAS republic, 77489-nondomestic A-1 IMMUNITY............+ P.O.W.

  

Justice Thawkso Holy Newton El | Le / = - ; —_
dice Wun Lory hela EL | m

All Signatures Signed on This Document Only in the Correct Public
Capacity of the Original Treaty Trust Jurisdiction Series 244-182

THIS IDENTIFICATION DOES NOT EXPIRE PURSUANT TO FRE 902. /ssued by Al Aniyunwiya Nation - NSN

NOTICE TO PRINCIPAL IS NOTICE TO AGENT, NOTICE TO AGENT IS NOTICE TO PRINCIPAL

RE: FEDERAL COURT CASE # 3:20-mc-5006 ESTOPS AND PRECLUDES ANY AND ALL PROCEEDINGS, ACTIONS,
INVESTIGATIONS, TAXATIONS, SEARCHES, SEIZURES, DETENTIONS, WARRANTS, ET AL, PERTAINING TO
AFF:DIVINE MINISTER JUSTICE THAWKSO HOLY NEWTON | or his property BILLY LEE NEWTON JR/Billy Lee Newton
Jri PURSUANT TO UNITED STATES EASTERN DISTRICT OF MICHIGAN CASE 3:20-mc-50006. STATUS OF CLASS A-1
IMMUNITY IS STANDING SUPERIORLY IN UNITED STATES COURT PRECLUDING ANY PROCEEDING, ACTION,
WARRANT ISSUANCE, ET AL, BY THE JUDGE/S, OFFICER/S, AND/OR PRINCIPAL/S BEING NOTIFIED.

@ EASTERN DISTRICT OF MICHIGAN FEDERAL CASE 3:20-mc-50006 AND CLASS A-1 IMMUNITY STANDING
ATTACHED. See: COOK COUNTY ILLINOIS RECORDER OF DEEDS BOOK 521 PAGE 579 DOC# SS 10105905 TORRENS TITLE REGISTERED AFFIDAVIT
OF RELIGIOUS SOCIETY ORGANIZATION FILED AUGUST 1ST 1928 @2:52PM and attached legislation COUNTY OF MONROE STATE OF ALABAMA
REGISTER OF DEEDS instrument# 87103 BOOK 874 PAGE 351 FILED OCTOBER 15TH 2019 @03:52:27 PM;; Challenge of Jurisdiction Oakland County Chief
Justice Kathleen Ryan, status:defaulted, report 06/28/2018 14:08 serial no. A1VEO11008603 TC#:507950; STATE OF MICHIGAN DEPARTMENT OF STATE UCC
FILING € 20181228000001-3 FILED 12/28/2018; CHEROKEE V NASH CASE #13-01313-TFH Ruling In Favor of Cherokee Freemen; Library of Congress Doc#
4A-2.22.141-A1, Treaty Series_244-1 & 2, and UNITED STATES DEPARTMENT OF DEFENSE DOD FILE #.1-1Z

1 OF 3
Case 8:21-cv-00244-KKM-TGW Document 1-1 Filed 01/21/21 Page 2 of 3 PagelD 8

 

SEND ALL REPLIES TO: 1902 TEXAS PARKWAY, MISSOURI CITY, TEXAS REPUBLIC 77489-ND, PRIVATE UNIT 1434
IN CARE OF: SUPREME DIVINE MINISTER OF FOREIGN AFFAIRS; OR AUTHORIZED AGENT OF: THE HOLY ROYAL
FAMILY OF AL ANIYUNWIYA NATIONAL MU’URISH REPUBLIC

FAX 832-582-5004

MOORISH DIVINE MOVEMENT of 1916 a.d./M.S.T.A.1928 Grand Major Temple II -
{dBA} AULCOARAH PRIVATE SOCIETY of MU’URS & MOORS
en AMERICA/AL MOROCCO/AL MAURIKANUS ®™© - Subordinate Temple #1,

THE AL ANIYUNWIYA NATION ROYAL FAMILY CONSUL®™@©:AANMR
AN ORGANIC AMERICAN STATE OF INDIGENOUS DOMICILE: TREATY SERIES 244-1 AND 2

BY AUTHORITY OF ALLAH AND THE MOSAIC AND KORANIC LAW VESTED IN THE HOLY
ROYAL FAMILY OF AANMR, No notary public needed whereas Royal Autograph is of Higher
affirmation and Authentication, and no color of law may be imposed on Al
Moroccan/American/’Murican/Moroccan Royalty.

mcy tT Diet Hiwh SLY cy OF /O9/ 720 _time LH
AUTOGRAPH:

  

EL BZ Basnak E/ Aw MM

ROYAL CONSUL DIVINE MINISTER EL PHAROAH EL AMER XXXI

 

NOTICE TO PRINCIPAL IS NOTICE TO AGENT, NOTICE TO AGENT IS NOTICE TO PRINCIPAL
Case 8:21-cv-00244-KKM-TGW Document 1-1 Filed 01/21/21 Page 3 of 3 PagelD 9

Verification of personal delivery

This signature by authorized agent of

 

Only constitutes in law verification that the Consul or Courier has delivered an
exact and true original copy of A NOTICE OF ESTOPPEL pursuant to federal
case 3:20-mc-5006 in Eastern District of Michigan on

 

to
Pursuant to pending Federal action, And nothing further.

 

Signature of Authorized Agent

If by mail please disregard verification of personal delivery
U.S. Marshall service non-applicable/non-requested by Moor
